Citation Nr: 0922615	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits in excess of $4,587.49.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to August 
1944 and from February 1951 to February 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
payment for the Veteran's funeral expenses in the amount of 
$4,587.49.  

In an October 2007 substantive appeal, the appellant 
requested a hearing before the Board sitting at the RO but 
withdrew that request in writing in August 2008.  


FINDINGS OF FACT

1.  The total amount of accrued benefits due and unpaid to 
the Veteran at the time of his death was $114,871.00. 

2.  The appellant, an adult child of the Veteran, received 
reimbursement for all claimed burial expenses.  



CONCLUSION OF LAW

The criteria for payment of accrued benefits in excess of 
$4,587.49 have not been met.  38 U.S.C.A. § 5121(a)(West 2002 
& Supp. 2009); 38 C.F.R. § 3.1000 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO received the appellant's informal claim for accrued 
benefits in November 2004.  In correspondence in January 
2005, the RO informed the appellant that she was eligible for 
reimbursement for burial expenses but incorrectly informed 
her that she was not eligible for reimbursement of expenses 
of the Veteran's last illness.  The RO referred to a 
regulation that is not applicable to this claim.  However, 
the RO forwarded an Application for Accrued Amounts Due a 
Deceased Beneficiary, VA Form 21-601, which included requests 
for a list of expenses and debts of the last sickness.  
Because the correspondence and attached form provided 
conflicting information, the Board concludes that VA's duty 
to notify was not satisfied prior to the initial decision.  
In order to determine whether to proceed with the 
adjudication, the Board will examine whether the error was 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

The Board finds that the lack of notice did not affect the 
essential fairness of the adjudication.  In correspondence in 
March 2006, a formal claim in July 2006, and a notice of 
disagreement in February 2007, the appellant provided 
detailed information regarding funeral expenses, utilities, 
repairs and renovations to the Veteran's home, and debts 
outstanding at the time of the Veteran's death.  The 
appellant also referred to remortgaging the Veteran's home to 
pay expenses for a home health aide.  Further, in the 
November 2006 decision, the RO granted payment for funeral 
expenses and advised that accrued benefits were payable for 
reimbursement of the expenses of the last illness.  The RO 
also informed her that a VA Form 21-8049, Request for Details 
of Expenses, was enclosed in the event that she wanted to 
file for reimbursement of the late Veteran's last illness and 
burial.  The appellant returned the form in November 2006 but 
did not list any expenses for the last illness of the 
Veteran.  Instead, she again listed the funeral expenses that 
were paid.  Although the November 2006 decision may not 
substitute for compliant notice, the Board concludes that a 
reasonable person would be aware of the requirements and had 
an opportunity to provide the necessary supporting documents.  
Therefore, the Board concludes that that there is no 
prejudice to the appellant to proceed with the adjudication.  

The Veteran died in July 2004.  In June 2004, the Board had 
granted service connection for residuals of a subtotal 
gastrectomy.  In September 2004, prior to receiving the death 
certificate, the RO granted a 40 percent rating for residuals 
of the surgery and a total rating based on individual 
unemployability, effective in March 1998.  In November 2006, 
the RO determined that the total amount of accrued benefits 
was $114,871.00. 

The Veteran's spouse predeceased the Veteran.  The appellant 
is the Veteran's adult daughter and seeks accrued benefits as 
a person who bore the expense of the Veteran's burial.  
Documents in the claims file showed that the Veteran 
established a revocable trust during his lifetime for the 
benefit of his life care.  At the time of his death, the 
trust became trusts for the benefit of the appellant and her 
brother.  In a December 2006 letter, the brother authorized 
any share of accrued benefits due to him be paid to the 
appellant. 

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid: to the first living person as follows: to 
the veteran's spouse, children in equal shares, or dependent 
parents in equal shares; to other categories of children not 
relevant in this case; and, in all other cases, only so much 
of the accrued benefit as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.  38 
U.S.C.A.
§ 5121(a); 38 C.F.R. § 3.1000(a).  The appellant and the 
Veteran's son do not meet the VA definition of children for 
the purposes of VA benefits.  38 C.F.R. § 3.1000 (d) (2008).  
Non-medical expenses are excluded.  Caranto v. Brown, 4 
Vet.App. 516, 518 (1993).  

An application for accrued benefits must be filed within one 
year after the date of death. 38 C.F.R. § 3.1000(c), 3.152(b) 
(2008).

The appellant's claim for accrued benefits was received by 
the RO in December 2004.   The appellant provided evidence of 
burial expenses in March 2005.  Prior to an initial decision 
in the matter, in March 2006 and July 2006, the appellant 
provided evidence of non-medical expenses including home 
renovations after the Veteran's death.  The appellant also 
stated that the Veteran had employed a home health care aide 
for two and one-half years prior to his death. The appellant 
indicated that the Veteran had remortgaged his home to obtain 
funds for this medical care.   

The appellant reported funeral expenses in the amount of 
$5,187.49.  In August 2005, the RO granted a burial allowance 
in the amount of $600.  In November 2006, the RO granted 
reimbursement of $4,587.49 of accrued benefits for the 
remainder of the claimed amount of burial expenses.  The RO 
denied additional reimbursement for the home remodeling.  The 
RO did not address expenses for end-of-life medical care.  In 
a February 2007 notice of disagreement, the appellant noted 
that the cost of the home health care aide was $700.00 per 
month.  However, the appellant indicated that the Veteran 
borrowed on an equity line against his house to pay his 
expenses in the last several years of his life.  The 
appellant did not provide evidence that the expenses were 
paid by her.  

The Board concludes that payment of accrued benefits in 
excess of $4,587.49 is not warranted.  Reimbursement of non-
medical expenses is not authorized by law.  Although the 
appellant noted that the Veteran employed a home health care 
aide during his lifetime, the appellant stated that the costs 
of this care were funded by a mortgage or equity line on the 
Veteran's home.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment of accrued benefits in excess of $4,587.49 is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


